                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Jessie Adam,                                                Case No. 3:19CV429

                       Plaintiff

               v.                                            ORDER

Airway Manufacturing Company,

                       Defendant


       This employment-discrimination case under Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e, et seq., and analogous provisions of Ohio law comes before me on review of

the docket.

       Plaintiff Jessie Adam filed this suit in February, 2019, alleging that her former employer,

defendant Airway Manufacturing Company (Airway), did not respond to or address her

complaints of sexual harassment, discriminated against her on the basis of sex, and retaliated

against her for challenging that harassment and discrimination (as well as alleged “color

discrimination”). (Doc. 1, PageID 3–8).

       Adam served the complaint on Airway by certified mail on March 18, 2019. (Docs. 3, 4).

Since then, Airway has not filed an appearance or answered the complaint.

       On July 24, 2019, Adam filed a motion for summary judgment. (Doc. 5). The motion (to

which Airway also made no response) contends that Airway failed to respond to Adam’s

requests for admissions, and that this failure operates as an admission, under Fed. R. Civ. P.

36(a)(3), of all matters into which Adam’s requests had inquired. Adam therefore argues that she
is entitled to judgment as a matter of law on her Title VII and state-law discrimination claims

and to recover $120,000 in emotional-distress damages, $60,000 in economic damages, $50,000

in non-economic damages, $40,000 in attorney’s fees, and $50,000 in punitive damages.

                                       Standard of Review

       “Summary judgment is appropriate under Fed. R. Civ. P. 56 where the opposing party

fails to show the existence of an essential element for which that party bears the burden of

proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       The movant must initially show the absence of a genuine issue of material fact. Id. at 323.

Once the movant carries its burden, the “burden shifts to the nonmoving party [to] set forth

specific facts showing there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 250 (1986). Rule 56 “requires the nonmoving party to go beyond the [unverified]

pleadings” and submit admissible evidence supporting its position. Celotex, supra, 477 U.S. at

324.

       A district court may not grant summary judgment “solely because the non-moving party

has failed to respond to the motion.” Miller v. Shore Fin. Servs., Inc., 141 F. App’x 417, 419 (6th

Cir. 2002). If the non-movant has failed to respond, the court cannot grant summary judgment

unless it finds that “the motion and supporting materials – including the facts considered

undisputed – show that the movant is entitled to relief.” Fed. R. Civ. P. 56(e)(3).

                                            Discussion

       “A party may serve on any other party a written request to admit, for purposes of the

pending action only, the truth of any matters within the scope of Rule 26(b)(1)[.]” Fed. R. Civ. P.

36(a)(1).
       Under Rule 36, “[a] matter is deemed admitted unless, within 30 days after being served,

the party to whom the request is directed serves on the requesting party a written answer or

objection addressed to the matter[.]” Fed. R. Civ. P. 36(a)(3). Any matter “admitted under this

rule is conclusively established unless the court on motion permits withdrawal or amendment of

the admission.” Fed. R. Civ. P. 36(b).

                                    A. Liability and Damages

       Here, the record shows that Adam served her requests for admission on Airway, via

certified mail addressed to “Airway Manufacturing Co., c/o Andy Weaver,” at its facility in

Edgerton, Ohio, on April 26, 2019. (Doc. 5–1, PageID 35; Doc. 5–2, PageID 36–37).

       Airway had thirty days in which to respond or object to these requests, but it failed to do

so. (Doc. 5–1, PageID 35).

       By virtue of its failure to respond, Airway has admitted that it: 1) discriminated against

Adam based on sex by creating a hostile work environment, in violation of 42 U.S.C. § 2000e-2;

2) discriminated against Adam on the basis of sex, in violation of O.R.C. § 4112.02(A); and 3)

retaliated against Adam for engaging in protected activity, in violation of O.R.C. § 4112.02(I).

(Doc. 5–2, PageID 53–55) (requests for admission establishing Airway’s liability).

       I also find that Airway has admitted that, as a result of its illegal conduct, Adam incurred

$120,000 in emotional-distress damages, $60,000 in economic damages, and $50,000 in non-

economic damages. (Doc. 5–2, PageID 54–55). I also find that Airway has admitted that Adam is

entitled to recover $50,000 in punitive damages. (Doc. 5–2, PageID 55) (requests for admission

establishing Adam’s damages).

       Finally, in light of Airway’s failure to respond to the motion for summary judgment, I

find that these “fact[s] [are] undisputed for purposes of the motion.” Fed. R. Civ. P. 56(e)(2).
       In sum, Adam has filed a properly supported motion for summary judgment establishing

that there are no genuine issues of material fact as to her employment-discrimination claims. She

is therefore entitled to judgment as a matter of law. See, e.g., Rudder v. Rashin, 68 F. Supp. 2d

813, 817 (E.D. Mich. 1999) (“Defendant having utterly failed to respond to either plaintiffs’ first

requests for admissions . . . or to plaintiffs’ motion for summary judgment . . . the Court will

grant plaintiffs’ motion for summary judgment.”); Int’l Decision Sys., Inc. v. Cont’l First Fed.,

Inc., 2009 WL 3381529, *1 (D. Minn. 2009) (granting summary judgment after defendant

admitted liability and damages by failing to respond to requests for admission); Burdick v.

Koerner, 179 F.R.D. 573, 576 (E.D. Wisc. 1998) (granting summary judgment on defendants’

counterclaims because, “[a]s a result of their failure to respond to the requests for admission, the

counterclaim defendants are deemed to have admitted . . . (1) they have no factual basis to

support any of their counterclaims [and] (2) they have sustained no damages”).

                                        B. Attorney’s Fees

       Finally, while Airway may have admitted that Adam’s attorneys are entitled to recover

$40,000 in attorney’s fees, I do not believe that admission overrides my responsibility to ensure

that Adam’s counsel receive only a “reasonable” fee for prevailing in this case.

       “Prevailing plaintiffs in Title VII actions are entitled to an award of reasonable attorney’s

fees.” Perry v. AutoZone Stores, Inc., 624 F. App’x 370, 372 (6th Cir. 2015); see also 42 U.S.C.

§ 1988(b). “The primary concern in an attorney fee case is that the fee awarded be reasonable.”

Perry, supra, 624 F. App’x at 372 (internal quotation marks omitted).

       The record here contains no information about the hours that counsel logged on Adam’s

behalf, the work that they performed, or their hourly rates. Accordingly, I have no basis to

conclude that counsel earned the $40,000 figure mentioned in the requests for admissions, let
alone that that figure is reasonable. I will therefore order Adam’s counsel to file an affidavit and

other documentation (billing records, etc.) in support of their request for an award of attorney’s

fees. Of course, if Adam’s counsel believe that Airway’s admission does override the statutory

obligation to award only “reasonable” fees, they may file a short brief (no longer than five pages)

to that effect, with supporting authority.

                                             Conclusion

       It is, therefore,

       ORDERED THAT:

       1.      Adam’s motion for summary judgment (Doc. 5) be, and the same hereby is,

               granted.

       2.      The Clerk shall enter judgement in the amount of $280,000 in favor of plaintiff

               and against defendant accordingly.

       3.      Adam’s counsel to file affidavit(s) and documentation in support of their request

               for an award of reasonable attorney’s fees, and a short brief as directed supra if

               they so desire, within fourteen days of the date of this order.

       So ordered.

                                                      /s/ James G. Carr
                                                      Sr. U.S. District Judge
